



entergylogoa44.gif [entergylogoa44.gif]

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------



Exhibit 10(a)46
Stock Option Agreement (“Agreement”) - Under the 2015 Equity Ownership Plan of
Entergy Corporation and Subsidiaries


The Personnel Committee of the Board of Directors (“Committee”) of Entergy
Corporation (the “Company”) has agreed to grant you, pursuant to the 2015 Equity
Ownership Plan of Entergy Corporation and Subsidiaries (the “Plan”), a
nonstatutory stock option (the “Option”) to purchase that number of shares of
Entergy Corporation common stock (the “Com-mon Stock”) set forth on the Stock
Option Grant Notice to which this Agreement is attached (the “Grant Notice”) at
the Award Price set forth on the Grant Notice (the “Exercise Price”), subject to
the Plan and the following terms and conditions:


1.    Effective Date of Option Grant, Acknowledgement and Acceptance of Option
Grant. This Option grant is effective as of the Award Date set forth on the
Grant Notice (the “Grant Date”), contingent upon your acceptance of this Option
in accordance with the terms of this Agreement and the Grant Notice. The
effectiveness of this Agreement is subject to your electronically acknowledging
and accepting this Agreement and all of its terms and conditions and the terms
of the Plan in the manner and at the time set forth on the Grant Notice. If you
do not timely acknowledge and accept this Agreement in accordance the Grant
Notice, the Company shall be entitled to unilaterally cancel and render void
this Agreement and the Grant Notice.


2.    Option Term. The term of the Option (the “Option Term”) shall commence on
the Grant Date and, unless the Option is previously terminated pursuant to the
Plan or this Agreement, shall terminate upon the expiration of ten years from
the Grant Date. Unless earlier terminated or forfeited, upon expiration of the
Option Term, all of your rights under the Plan and this Agreement with respect
to the Option shall terminate.


3.    Vesting of Option. The Option shall vest and become exercis-able as to
one-third (1/3) of the shares of Common Stock subject to the Option on each of
the first three (3) anniversaries of the Grant Date (each such anniversary a
“Vesting Date”), subject to the terms of Section 5 and the Plan; provided, that
in order for the portion of the Option to vest that is scheduled to become
vested on each such Vesting Date, through each such Vesting Date you comply with
Section 9 of this Agreement and you remain either (a) a continuous full-time
regular employee of a System Company or (b) a continuous part-time regular
System Company employee participating in the phased retirement program under the
Entergy System Policies & Procedures Phased Retirement - Pre-Separation Policy
(the “Phased Retirement Program”), unless otherwise provided in Section 5. There
shall be no proportionate or partial vesting in the periods prior to each
Vesting Date, and all vesting shall occur only on the appropriate Vesting Date
set forth above.
 
4.    Exercise of Option.


(a)    Method of Exercise. You may exercise the vested portion of the Option by
one of the methods approved by the Committee in connection with the grant of
this Option. You can determine the permissible methods of exercise:
(I) by contacting Computershare Executive Services at 1(800) 851-1982, or
(II) via the Internet address https://www-us.computershare.com/EmployeePortal/
You will be required to choose from one of the payment methods made available by
the Committee for exercising





--------------------------------------------------------------------------------





stock options, which method shall also provide for the payment by you of all
applicable income tax and employment tax amounts required to be withheld in
connection with such exercise.


(b)    Limitations on Sale of Option Shares. Notwithstanding anything to the
contrary in Section 4(a) above or in the general description of exercise
alternatives, as a System Management Level (“ML”) 1-4 Participant, you must
maintain the applicable Target Stock Ownership Level reflected in the chart
below, which level is expressed as a multiple of your base salary and is based
on your ML.


Target Stock Ownership Levels


System Management Level
Stock Ownership
Target Levels
ML1
6 times base salary
ML2
3 times base salary
ML3
2 times base salary
ML4
1 times base salary



These ownership multiples may be satisfied through any shares of Common Stock
held by an ML 1-4 Participant, including, but not limited to, unvested
restricted shares and shares held in tax-qualified 401(k) plans. Until you
achieve your multiple of salary ownership position, you must continue to retain
at least that number of shares of Common Stock equal to 75% of your After-Tax
Net Profit (as defined below) from the exercise of the Option divided by the
Fair Market Value of the Common Stock on the exercise date, rounded down to the
nearest whole number, until the earlier of (a) achieving and maintaining your
multiple of base salary ownership threshold, or (b) your termination of
full-time employment (or part-time employment under the Phased Retirement
Program) with all System Companies.


For purposes of this Section 4, “After-Tax Net Profit” means the total Fair
Market Value of the shares that you elect to acquire by exercise under this
Option, determined as of the date of exercise, minus the total of (I) the
Exercise Price for these shares, and (II) the amount of all applicable federal,
state and local income tax, employment tax, other tax withholding and other fees
that must be withheld in connection with the exercise.


5.    Termination of Option. If your full-time System Company employment or
part-time System Company employment under the Phased Retirement Program, as
applicable, should terminate prior to the expiration of ten years from the Grant
Date, you, or your designated beneficiary or heirs, as applicable, shall have
only the following periods of time (“Remaining Exercise Period”), as specified
below, and such additional periods of time, if any, that the Committee may
designate in its sole discretion, to exercise the Option, to the extent vested
at the time your employment terminates or as otherwise set forth below, subject
to Sections 1, 6 and 7 hereof and to the Plan including, without limitation,
Sections 5.6(e) and 13 of the Plan:
 
(a)    If you die while actively employed with a System Company, any unvested
portion of the Option will immediately vest, and the Remaining Exercise Period
for your designated beneficiary or heirs, as applicable, shall end on the
earlier of (I) the fifth (5th) anniversary of the date of your death or (II) the
tenth (10th) anniversary of the Grant Date.


(b)    If you Retire from System Company employment or your employment
terminates because you have become Totally Disabled, any unvested portion of the
Option shall immediately vest, and the Remaining Exercise Period shall end on
the earlier of (I) the fifth (5th) anniversary of the date of such termination
of employment or (II) the tenth (10th) anniversary of the Grant Date.


(c)    If your employment with your System Company employer terminates for
Cause, both the vested and unvested portions of the Option shall immediately
terminate, and the Remaining Exercise Period shall immediately end.







--------------------------------------------------------------------------------





(d)    If your full-time System Company employment or part-time System Company
employment under the Phased Retirement Program, as applicable, terminates for
any other reason not set forth in Subsections 5(a), (b) or (c) above, any
unvested portion of the Option will terminate, and the Remaining Exercise Period
for the vested portion of the Option shall end on the earlier of (I) the date
that is 10 years following the Grant Date or (II) the date that is ninety (90)
days following your last date of System Company employment.


(e)     Except as provided below for an employee on an extended leave of absence
bridge to Retirement under an approved severance program under the Entergy
System Severance Pay Plan No. 537 or the Entergy System Severance Pay Plan No.
538, if you are approved by your System Company employer for a leave of absence
(whether paid or unpaid) for reasons other than Total Disability or are a
continuous part-time regular System Company employee participating in the Phased
Retirement Program, your Option, to the extent not fully vested, will continue
to vest while you remain on the approved leave of absence or during such
participation in the Phased Retirement Program, as applicable, upon each
anniversary of the Grant Date in accordance with the vesting schedule set forth
in Section 3 hereof. If your System Company employment terminates during such
approved leave period, the Remaining Exercise Period for your vested Option, if
any, shall be determined in accordance with the provisions of Subsections 5(a)
through (d) above, depending upon the reason for such termination. If you are on
an extended leave of absence bridge to Retirement under an approved severance
program under the Entergy System Severance Pay Plan No. 537 or the Entergy
System Severance Pay Plan No. 538, you will not be considered under the Plan or
this Agreement to be a full-time or eligible part-time System Company employee
under the Phased Retirement Program during the extended leave of absence bridge
period, and your System Company employment will be considered terminated for
purposes of vesting in Options under this Agreement as of the commencement of
your extended leave of absence bridge period.


6.    Change in Control. Notwithstanding any provision of Section 5 to the
contrary, if you incur a CIC Separation from Service, then (a) any portion of
the Option that is not vested and is outstanding as of the effective date of
such CIC Separation from Service shall become fully vested and exercisable as of
the later of the date your System Company employment is terminated or the date
of the consummation of the applicable Change in Control, and any such vested and
exercisable Option may be exercised within the remaining term of the Option, and
(b) the restrictive covenants set forth in Section 9 hereof shall no longer
apply, with the exception of those pursuant to Section 9(a). If you incur a CIC
Separation from Service following the occurrence of a Potential Change in
Control and prior to the occurrence of a Change in Control then, notwithstanding
anything herein to the contrary, the Option shall remain outstanding and
unvested and shall be cancelled and forfeited upon the earlier of (I) the date
that is ninety (90) days after the date of your CIC Separation from Service or
(II) the tenth (10th) anniversary of the Grant Date.


7.    Entergy Policies.


(a) Hedging Policy. Pursuant to the Entergy Corporation Policy Relating to
Hedging, as adopted by the Company’s Board of Directors at its meeting held on
December 3, 2010, and as in effect on the date hereof, officers, directors and
employees are prohibited from entering into hedging or monetization transactions
involving Common Stock so they continue to own Common Stock with the full risks
and rewards of ownership, thereby ensuring continued alignment of their
objectives with the Company’s other shareholders. Participation in any hedging
transaction with respect to Common Stock (including Options) is prohibited.


(b) Recoupment Policy; Dodd-Frank; Payment in Error. Pursuant to the Entergy
Corporation Policy Relating to Recoupment of Certain Compensation, as adopted by
the Company’s Board of Directors at its meeting held on December 3, 2010, and as
in effect on the date hereof, the Company is allowed to seek reimbursement of
certain incentive compensation (including Options) from “executive officers” for
purposes of Section 16 of the Securities Exchange Act of 1934, as amended, if
the Company is required to restate its financial statements due to material
noncompliance with any financial reporting requirement under the federal
securities laws (other than corrections resulting from changes to accounting
standards); or there is a material miscalculation of a performance measure
relative to incentive compensation, regardless of the requirement to restate the
financial statements; or the Board of Directors determines that an executive
officer engaged in fraud resulting in either a restatement of the Company’s
financial statements or a material miscalculation of a performance measure
relative to incentive compensation whether or not the financial statements were
restated. In addition, the Option is subject to any forfeiture and/or recoupment
policy which the Company has adopted or may adopt under the Dodd-Frank Wall
Street Reform





--------------------------------------------------------------------------------





and Consumer Protection Act of 2010 and implementing rules and regulations
thereunder, or as may be required by applicable law. To the maximum extent
permitted by applicable law, in the event that a payment is made to you (whether
in cash, stock or other property) in error that exceeds the amount to which you
are entitled pursuant to the terms of this Agreement or the Plan (such excess
amount, an “Excess Payment”), you will repay to the Company, and the Company
shall have the right to recoup from you such Excess Payment by notifying you in
writing of the nature and amount of such Excess Payment together with (I) demand
for direct repayment to the Company by you in the amount of such Excess Payment
or (II) reduction of any amount(s) owed to you by the Company or any other
System Company by the amount of the Excess Payment.


(c) Insider Trading Policy. All ML 1-4 Participants are considered “Restricted
Employees” under the Entergy System Insider Trading Policy. As a Restricted
Employee, you may trade in Entergy Corporation securities only during an open
window period (and only if you are not in possession of material, non-public
information). Generally, window periods begin on the second business day after
the quarterly earnings release and run through the last business day of the
second month of the quarter in which such quarterly earnings release is publicly
reported. In addition, if you are a Restricted Employee, the Insider Trading
Policy requires that you pre-clear all transactions involving Entergy securities
with Entergy Corporation’s Office of the General Counsel. All exercises of the
Option and transactions in the underlying Common Stock must be made in
compliance with the Insider Trading Policy as in effect at such time.


8.    Option Nontransferable. This Option may not be sold, exchanged, pledged,
transferred, assigned, or otherwise encumbered, hypothecated or disposed of by
you (or your designated beneficiary) other than by (a) will or laws of descent
and distribution or (b) a qualified domestic relations order (as defined in the
Code). During your lifetime, this Option may be exercised only by you (or your
alternate payee pursuant to a QDRO) or you or your alternate payee’s guardian or
legal representative.
9.    Confidentiality and Restrictive Covenants. In consideration of the grant
to you of the Option set forth herein, you hereby agree as follows:
(a)     Confidential Information. You acknowledge that the System Companies have
unique methods and processes for the generation, transmission and distribution
and sale of energy products, which give them a competitive advantage, including
strategic and non-public plans for their products, geographic and customer
markets, and for marketing, distributing and selling their products. You further
acknowledge that you have held a position of confidence and trust with respect
to the System Companies and that you have and will acquire additional detailed
knowledge of the System Companies’ unique and confidential methods of doing
business and plans for the future. You acknowledge that the System Companies
expended and will continue to expend substantial amounts of time, money and
effort to develop effective business and regulatory strategies, methodologies
and technology. You also acknowledge that the System Companies have a compelling
business interest in protecting the System Companies’ Confidential Information
(as defined below) and that the System Companies would be seriously and
irreparably damaged by the disclosure of Confidential Information. You therefore
agree that, during your employment or other service with any System Company and
at all times thereafter, you will hold in a fiduciary capacity for the benefit
of the System Companies and, other than as authorized in writing by the General
Counsel of the Company or as required by law or in the proper performance of
your duties and responsibilities, or as otherwise provided in this Section 9,
you will not disclose, directly or indirectly, to any person or entity, or use,
for any purpose other than the furtherance of your responsibilities to any
System Company, any Confidential Information. For purposes of this Agreement,
“Confidential Information” means information that provides the System Companies
with a competitive advantage, is not generally known by persons outside the
System Companies and could not easily be determined or learned by someone
outside the System Companies, including without limitation, any and all
information and knowledge, whether or not explicitly designated as confidential
and whether or not reduced to writing, regarding (I) the System Companies’
utility business, including, without limitation, the generation, transmission,
brokering, marketing, distribution, sale and delivery of electric power or
generation capacity (through regulated utilities or otherwise), and their
natural gas distribution business, (II) the Entergy Wholesale Commodities
business, including, without limitation, the ownership, development, management
or operation of power plants and power generation facilities (including, without
limitation, nuclear power plants), and the provision of operations and
management services (including, without limitation, decommissioning services)
with respect to power plants, and the sale of the electric power produced by the
System Companies’ operating plants to





--------------------------------------------------------------------------------





wholesale customers, (III) the System Companies’ proprietary methods and
methodology, technical data, trade secrets, know-how, research and development
information, product plans, customer lists, specific information relating to
products, services and customers or prospective customers (including, but not
limited to, customers or prospective customers of any System Company with whom
you became or become acquainted during your relationship with the System
Company), books and records of any System Company, corporate, regulatory,
customer and strategic relationships, suppliers, markets, computer software,
computer software development, inventions, processes, formulae, technology,
designs, drawings, technical information, source codes, engineering information,
hardware configuration information, and matters of a business nature such as
information regarding marketing, costs, pricing, finances, financial models and
projections, billings, new or existing business or economic development plans,
initiatives, and opportunities, or any other similar business information made
available to you in connection with your relationship with any System Company
and (IV) any attorney-client privileged information of a System Company.
Confidential Information shall also include non-public information concerning
any director, officer, employee, shareholder, or partner of any System Company.
You agree that your obligation not to disclose or use Confidential Information,
and your obligation, detailed below, to return and, upon your termination of
employment with all System Companies, not to retain materials and tangible
property described in this Section shall also extend to such types of
information, materials and tangible property of customers of and suppliers to
the System Companies and to other third parties, in each case who may have
disclosed or entrusted the same to you or to any System Company during your
employment with any System Company.
(b)    Non-Competition. For one (1) year following the termination for any
reason of your employment by or service with your last System Company employer
(the “Non-Compete Period”), you will not engage in Competing Employment. For
purposes of this Section, “Competing Employment” means working for, providing
services to or otherwise directly or indirectly assisting (whether or not for
compensation) any person, entity or business which directly or indirectly
competes with any part of the System Company business, and such employment or
services involves products, services and business activities that are the same
as or similar to those you provided to a System Company, or as to which you had
access to Confidential Information, in the two years preceding your termination
of employment or service with all System Companies. You agree that it is
reasonable for the restriction contained in this paragraph to apply in each and
every county, province, state, city, parish or other political subdivision or
territory of the United States in which any System Company engages in any
business activity, or otherwise distributes, licenses or sells its products or
services, including, without limitation, Arkansas, Connecticut, District of
Columbia, Louisiana, Massachusetts, Michigan, Mississippi, Nebraska, New York,
Texas, and Vermont and any other state in which any System Company engages in
business at any time and, with respect to the State of Louisiana, means the
following Parishes: Acadia, Allen, Ascension, Assumption, Avoyelles, Beauregard,
Bienville, Bossier, Caddo, Calcasieu, Caldwell, Cameron, Catahoula, Claiborne,
Concordia, De Soto, East Baton Rouge, East Carroll, East Feliciana, Evangeline,
Franklin, Grant, Iberia, Iberville, Jackson, Jefferson, Jefferson Davis,
Lafayette, Lafourche, La Salle, Lincoln, Livingston, Madison, Morehouse,
Natchitoches, Orleans, Ouachita, Plaquemines, Point Coupee, Rapides, Red River,
Richland, Sabine, Saint Bernard, St. Charles, St. Helena, Saint James, Saint
John the Baptist, Saint Landry, Saint Martin, Saint Mary, Saint Tammany,
Tangipahoa, Tensas, Terrebonne, Union, Vermilion, Vernon, Washington, Webster,
West Baton Rouge, West Carroll, West Feliciana and Winn (the “Restricted
Territory”).


(c)    Non-Solicitation. You agree that, while you are employed by any System
Company and during the Non-Compete Period (or, if later, the last day you are
scheduled to receive cash severance payments from your System Company employer
pursuant to any severance plan or other agreement), except in the good faith
performance of your duties to the System Companies, you shall not, other than as
authorized in writing by the General Counsel of the Company: (I) directly or
indirectly advise, solicit, induce, hire, encourage or assist in the hiring
process, or advise, cause, encourage or assist others to solicit, induce or
hire, any employee or consultant of any System Company or any individual who was
an employee or consultant of any System Company at any time during the six-month
period immediately prior to such action or (II) induce, encourage, persuade or
cause others to induce, encourage, or persuade any employee or consultant of any
System Company to cease providing services to any System Company or in any way
to modify such employee’s or consultant’s relationship with any System Company
or (III) within the Restricted Territory, directly or indirectly solicit the
trade, business or patronage of any clients, customers or vendors or prospective
clients, customers or vendors of any System Company to provide competing
products or services or advise, or assist such clients, customers or vendors or
prospective clients, customers or vendors to in any way modify their
relationship with any System Company. The foregoing non-solicitation (I) shall
not be violated by general advertising not targeted





--------------------------------------------------------------------------------





at the forgoing persons or entities; (II) shall not apply to solicitation of
persons involuntarily terminated from System Company employment; and (III) shall
only apply to persons or entities (x) who reported directly or indirectly to
you; (y) with whom you had material contact while at a System Company; or (z)
about whom or which you possessed (1) information regarding quality of
performance while they were employed by a System Company, which information you
would not otherwise have except for the position you held with a System Company,
or (2) Confidential Information.


(d)     Non-Disparagement. You agree that, to the fullest extent permitted by
applicable law, you will not at any time (whether during or after your
employment or service with any System Company), other than in the proper
performance of your duties, publish or communicate to any person or entity any
“Disparaging” (as defined below) remarks, comments or statements concerning any
System Company or any of their respective directors, officers, shareholders,
employees, agents, attorneys, successors and assigns. “Disparaging” remarks,
comments or statements are those that are intended to, or that could be
construed in a manner so as to, impugn, discredit, injure or impair the
business, reputation, character, honesty, integrity, judgment, morality or
business acumen or abilities of the individual or entity being disparaged.
(e)    System Company Property. All tangible materials, equipment, devices,
documents, copies of documents, data compilations (in whatever form), software
programs, and electronically created or stored materials that you receive or
create in the course of employment with a System Company are and shall remain
the property of the System Company and you shall immediately return (and/or
cooperate in the supervised deletion of) such property to your System Company
employer upon the termination of your employment, for whatever reason. The
obligation to return property and documents extends to anything received or made
during and as a result of employment by a System Company, regardless of whether
it was received from a System Company or a third party, such as an actual or
potential vendor or customer, and regardless of whether a document contains
Confidential Information. The only documents not subject to the obligation to
return are documents directly relating to your compensation and benefits, such
as your pay stubs and benefit plan information.
(f) Violation of the Restrictive Covenant Section. In the event that you violate
any provision of this Section 9, the time periods set forth in those paragraphs
shall be extended for the period of time you remain in violation of the
provisions. The provisions of Section 9(a) - (e) hereof are, and shall be
construed as, independent covenants, and no claimed or actual breach of any
contractual or legal duty by any System Company shall excuse or terminate your
obligations hereunder or preclude any System Company from obtaining injunctive
relief for your violation, or threatened violation, of any of those provisions.
You also agree to indemnify and hold the System Companies harmless from any and
all losses (including, but not limited to, reasonable attorney’s fees and other
expenses incurred to enforce this Agreement) suffered by any System Company as a
result of any violation or threatened violation of any of your representations,
warranties, covenants or undertakings set forth in this Agreement (in addition
to any other remedies available to the System Companies set forth in Section
9(i) below), provided that a System Company is found to be the prevailing party
in any such action.
(g)     Restrictive Covenants Contained in Other Agreements.  Notwithstanding
any provision contained herein to the contrary, to the extent that you are or
become subject to any other agreement that contains restrictive covenants
different from the restrictive covenants contained in this Agreement, the
restrictive covenants set forth in such other agreement shall supplement, and
shall not replace, the restrictive covenants herein.
(h)    Exclusions. Notwithstanding anything else in this Section 9 or in this
Agreement to the contrary:
(I) The restrictive covenants in this Section 9 are not intended to restrict you
from cooperating with any investigation or proceeding initiated by the Nuclear
Regulatory Commission (“NRC”) or any other federal or state regulatory agency.
Further, you may make disclosure (A) to exercise your rights as a whistleblower
under the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, the
Securities and Exchange Commission Rule 21F-17(a), or any other federal or state
law providing whistleblower rights; (B) to the extent necessary when providing
safety-related or other information to the NRC on matters within the NRC’s
regulatory jurisdiction; (C) when participating in “protected activities,” as
defined in Section 211 of the Energy Reorganization Act of 1974 and in C.F.R.
Part 50.7; (D) when engaging in activities protected by the National





--------------------------------------------------------------------------------





Labor Relations Act or any similar federal or state law; or (E) when required to
do so by a court of law, by any governmental agency or administrative or
legislative body with jurisdiction to order you to divulge, disclose or make
accessible such information. With the exception of Confidential Information
subject to the attorney-client privilege, you shall have no obligation to seek
prior approval of any System Company or to inform any System Company of such
disclosure. This Agreement does not limit your ability to communicate, without
notice to any System Company, with any government agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
government agency.
(II)     Defend Trade Secrets Act Immunity Notice. Pursuant to the Defend Trade
Secrets Act of 2016, non-compliance with the disclosure provisions of this
Agreement shall not subject you to criminal or civil liability under any Federal
or State trade secret law for the disclosure of a System Company trade secret:
(A) in confidence to a Federal, State or local government official, either
directly or indirectly, or to an attorney in confidence solely for the purpose
of reporting or investigating a suspected violation of law; (B) in a complaint
or other document filed in a lawsuit or other proceeding, provided that any
complaint or document containing the trade secret is filed under seal; or (C) to
an attorney representing you in a lawsuit for retaliation by any System Company
for reporting a suspected violation of law or to use the trade secret
information in that court proceeding, provided that any document containing the
trade secret is filed under seal and you do not disclose the trade secret,
except pursuant to court order.
(i)    Enforcement. You hereby agree that the covenants set forth in this
Section 9 are reasonable with respect to their scope, duration, and geographical
area. You further agree and acknowledge that the restrictions contained in
Section 9 do not and would not unreasonably impose limitations on your ability
to earn a living. If any court or other tribunal determines that any term or
provision of Section 9 is overbroad or otherwise invalid or unenforceable, you
and the Company hereby agree that such court or tribunal shall have the power
and obligation to narrow or otherwise reform the unenforceable term or
provision, including to delete, replace, or add specific words or phrases, but
only to the narrowest extent necessary to render the provision valid and
enforceable (provided that in no event shall the length of any restrictive
covenant or its scope be extended or expanded), and this Agreement shall be
fully enforceable as so modified. Your agreement to the restrictions provided
for in this Agreement and the Company’s agreement to grant the Award are
mutually dependent consideration. Therefore, notwithstanding any other provision
to the contrary in this Agreement, if (I) the enforceability of any material
restriction applicable to you as provided for in this Section 9 is challenged
and found unenforceable by a court or other tribunal or (II) you breach any of
the provisions of Section 9, then the Company shall have the right to terminate
this Agreement and, to the extent that you have exercised the Option in whole or
in part, recover from you an amount equal to the aggregate Fair Market Value of
the Common Stock subject to such exercise on the date of such exercise of the
Option, less the aggregate exercise price thereof. This provision shall be
construed as a return of consideration or ill-gotten gains due to the failure of
your promises and consideration under the Agreement, and not as a liquidated
damages clause. In addition, in the event of the Company’s termination of this
Agreement, you shall immediately forfeit all un-exercised Options. You further
hereby agree that, in the event of a breach by you of any of the provisions of
Sections 9(a), (b), (c), (d), or (e), monetary damages shall not constitute a
sufficient remedy. Consequently, in the event of any such breach or threatened
breach, the Company or a System Company may, in addition to and without
prejudice to other rights and remedies existing in its favor, apply to any court
of competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any violations of the provisions hereof,
without the requirement of posting a bond or proving actual damages and without
having to demonstrate that money damages would be inadequate. You acknowledge
that you have carefully read this Agreement and have given careful consideration
to the restraints imposed upon you by this Agreement, and you are in full accord
as to their necessity for the reasonable and proper protection of the
Confidential Information of the System Companies and their relationships with
customers, suppliers and other business partners.
(j)    For purposes of this Section 9, “Company” shall include all System
Companies. You and the Company agree that each System Company is an intended
third-party beneficiary of this Section 9, and further agree that each System
Company is entitled to enforce the provisions of this Section 9 in accordance
with its terms. Notwithstanding anything to the contrary in this Agreement, the
terms of the restrictive covenants set forth in this Section 9 shall survive the
termination of this Agreement and shall remain in full force according to their
respective terms.





--------------------------------------------------------------------------------







(k)     In the twelve (12) months following the termination of your employment
with your last System Company employer, in the event you seek or obtain
employment or another business affiliation with any person or entity other than
the Company, you agree to notify the Company in writing, as far in advance as is
reasonably practicable, but in no event less than two weeks prior to your
proposed commencement of employment, of the details of such employment or
business affiliation. You also agree to show these restrictive covenant
provisions to any prospective employer, and you consent to any System Company
showing these provisions to any third party believed by a System Company to be a
prospective or actual employer of you, or a receiver of services from you, and
to insisting on your compliance with these terms. Your obligations under this
Section will expire on that date which is twelve months after the end of your
employment with all System Companies (or, if later, the last date as of which
you are scheduled to receive separation payments from any System Company
pursuant to a severance plan or other agreement).


10.    Withholding Taxes. Your System Company employer shall have the right to
require you to remit to it, or to withhold from other amounts payable to you
hereunder, an amount sufficient to satisfy all federal, state and local tax
withholding requirements. The Company shall use the “net shares method” to
satisfy any tax withholding obligation, which means the Company shall reduce the
number of shares otherwise payable to you upon exercise of the Option by the
amount necessary to cover such obligation. Depending upon the state or states in
which you reside or have resided, or perform or have performed services, in the
current, prior and future tax years, you may be subject to income tax in one or
more states or jurisdictions. You should consult your personal tax advisor to
determine the states or jurisdictions in which you owe income tax and/or are
required to file an individual income tax return, based on your particular
circumstances. In no event shall the Company or any other System Company have
any liability to you for your individual income tax liability, for withholding
or failing to withhold taxes, or for remitting or failing to remit taxes with
respect to your income.


11.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. The parties hereby submit to
the exclusive jurisdiction of the state and federal courts of the State of
Delaware, County of New Castle, for any dispute arising out of or relating to
this Agreement or the breach thereof, or regarding the interpretation thereof,
or to your System Company employment or to the termination of your System
Company employment.
12.    Incorporation of Plan. The Plan is hereby incorporated by reference and
made a part hereof, and the Option and this Agreement shall be subject to all
terms and conditions of the Plan, including, without limitation, the amendment
provisions thereof, and to such rules, regulations and interpretations relating
to the Plan as may be adopted by the Committee and as may be in effect from time
to time. Any capitalized term which is not defined in this Agreement shall have
the meaning set forth in the Plan. If any terms of this Agreement are
inconsistent with the terms of the Plan, the terms of the Plan shall govern, and
this Agreement shall be deemed to be modified accordingly, unless the Plan
allows for such modification of the Plan’s terms by this Agreement.


13.    Amendments. This Agreement may be amended or modified at any time only by
an instrument in writing signed by the parties hereto. The Plan may be amended,
modified or terminated only in accordance with its terms.


14.    Rights as a Shareholder. Neither you nor any of your successors in
interest shall have any rights as a stockholder of the Company with respect to
any shares of Common Stock subject to the Option until either (I) such shares
are credited to a separate book entry account in your name by Computershare; or
(II) the date of issuance of a stock certificate for such shares of Common
Stock.


15.    Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, if to you, to your
last known address filed in the personnel records of the System Companies, and
if to the Company, to the address set forth below, or thereafter to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that any notice of change of address shall be effective only
upon actual receipt thereof:







--------------------------------------------------------------------------------





If to the Company:


By hand delivery or email to your supervisor, with a courtesy copy to:


Entergy Services, Inc.
Attention: Executive Vice-President & General Counsel
639 Loyola Avenue, 26th Floor
New Orleans, LA 70113-3125


16.    Agreement Not a Contract of Employment. Neither the Plan, the granting of
the Option, this Agreement, the Grant Notice, nor any other action taken
pursuant to the Plan shall constitute or be evidence of any agreement or
understanding, express or implied, that you have a right to continue as an
employee of any System Company for any period of time or at any specific rate of
compensation.


17.    Authority of the Committee. The Committee shall have full authority and
discretion to interpret and construe the terms of the Plan, the Grant Notice,
and this Agreement. The determination of the Committee as to any such matter of
interpretation or construc-tion shall be final, binding and conclusive.


18.     Waivers. Any term or provision of this Agreement may only be waived by a
System Company. Any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if it is in writing signed by an authorized Company
officer. The failure of any System Company to enforce at any time any provision
of this Agreement shall not be construed to be a waiver of such provision, nor
in any way to affect the validity of this Agreement or any part hereof or the
right of any System Company thereafter to enforce each and every such provision.
No waiver of any breach of this Agreement shall be held to constitute a waiver
of any other or subsequent breach.






This document constitutes part of a prospectus covering Securities that have
been registered under the Securities Act of 1933. The remaining documents
constituting the prospectus are available on Entergy Corporation’s intranet
under Our Company, Corp Services, Human Resources, myMoney, Compensation,
Other-Links and Phone Numbers
(https://entergy.sharepoint.com/sites/myhra/myBenefits/Pages/Compensation.aspx)





